


Exhibit 10.19


Employment Agreement
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of July 1st,
2015 (the “Effective Date”) by and between AGS, LLC, a Delaware limited
liability company (the “Company”), and Sigmund Lee (“Executive”).
WHEREAS, the Company desires to employ Executive as its Chief Technology Officer
pursuant to the terms of this Agreement; and
WHEREAS, Executive desires to serve in such position.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
1.Nature of Employment Relationship. Executive’s employment with the Company
will be “at-will,” meaning that either Executive or the Company may terminate
the employment relationship at any time and for any reason, either with or
without cause. The “at-will” nature of Executive’s employment may only be
changed in an express written agreement signed by both Executive and a duly
authorized officer of the Company.


2.Terms of Employment.


(a)Position; Location. During his employment with the Company, Executive shall
serve as Chief Technology Officer of the Company. During his employment, and
excluding any periods of vacation and sick leave to which Executive may be
entitled, Executive agrees to devote all of his business attention and time to
the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to Executive hereunder, to use his
reasonable best efforts to perform faithfully and efficiently such
responsibilities. Executive agrees that he will not engage in any other gainful
employment, business or activity without the written consent of the Company.
Executive’s services shall be performed in the Atlanta, Georgia area, subject to
reasonable business travel at the Company’s request.


(b)Compensation and Employee Benefits.


(i)Base Salary. Executive shall receive an annual base salary (“Base Salary”) of
$300,000, payable in 26 installments in accordance with the Company’s regular
payroll practices for salaried employees. The Base Salary and payment schedule
are subject to adjustment at the sole discretion of the Company. If the Base
Salary is adjusted at the discretion of the Company, the term “Base Salary”
shall refer to such adjusted amount.


(ii)Annual Bonus. Executive shall be eligible to receive an annual
performance-based bonus pursuant to an annual managerial bonus plan to be
established by the Company, with an annual target bonus equal to 75% of
Executive’s Base Salary. Actual annual bonus amounts payable under this
Section 2(b)(ii) shall be determined by the Company in its sole discretion based
on the attainment of financial results and earnings targets for the fiscal year
in question. Notwithstanding the preceding provisions of this Section 2(b)(ii),
Executive’s annual bonus in respect of (x) the first half of fiscal year 2015
shall be $125,000 (paid no later than the second payroll date following the
execution of this Agreement); provided, that if the Executive’s employment with
the Company and its affiliates is terminated for any reason other than (A) by




--------------------------------------------------------------------------------




the Company without “cause” (as defined below) or (B) due to Executive’s death
or becoming Disabled (as defined below), in either case, prior to the date on
which annual bonuses for fiscal year 2015 are paid to other senior executives of
the Company in the ordinary course of business, Executive will repay to the
Company the after-tax portion of such half-year bonus (i.e, $125,000 less
Executive’s income taxes and payroll taxes, as calculated by the Company) within
15 days of such termination, and (y) the second half of fiscal year 2015 shall
be determined under the Company’s annual managerial bonus plan as described in
the preceding provisions of this Section 2(b)(ii).


(iii)Retention Bonus. The Company shall pay to Executive lump-sum cash retention
bonuses of (x) $75,000 on December 31st, 2015, (y) $150,000 on December 31st,
2016 and (z) $75,000 on July 1, 2017, provided in each case that executive
remains continuously employed with the Company or its affiliates through such
dates. The retention bonuses may be paid within five business days of the dates
indicated in the previous sentence if necessary for administrative convenience.


(iv)Equity. As soon as reasonably practicable following the Effective Date,
Executive shall be granted (a) an option (the “Time-Based Option”) to purchase
75,000 shares of class B non-voting common stock of AP Gaming Holdco, Inc.
(“Holdco”) under the AP Gaming Holdco, Inc. 2014 Long-Term Incentive Plan (the
“Plan”), subject to Executive’s execution of a nonqualified stock option
agreement (the “Time-Based Option Agreement”) and the terms and conditions
contained therein and in the Plan, and (b) an option (the “Performance-Based
Option”) to purchase 20,000 shares of class B non-voting common stock of Holdco
under the Plan, subject to Executive’s execution of a nonqualified stock option
agreement (the “Performance-Based Option Agreement”) and the terms and
conditions contained therein and in the Plan. Subject to Executive’s continuous
employment with the Company or its affiliates, (x) the Time-Based Option shall
vest in equal annual installments on each of the first four anniversaries of the
Effective Date and (y) the Performance-Based Option shall cliff vest only upon
the Board’s determination, made in its sole discretion, that Holdco’s EBITDA for
fiscal year 2017 was at least $140,000,000.


(v)Employee Benefit Plans and Vacation. Executive shall be entitled to
participate in the employee health benefits plan provided by the Company for
employees and eligible family. Executive will also be eligible for participation
in the Company’s 401k plan. Executive shall be entitled to four (4) weeks paid
vacation annually. Vacation will accrue on a monthly basis. Eligibility for
participation in these benefits will be determined by the requirements of the
plan(s) in effect at the time Executive commences employment and is subject to
adjustment pursuant to the Company’s policies and plans in effect, which may
change from time to time. Executive shall also be entitled to participate in
employee benefit plans, long term incentive plans, practices, policies and
programs generally applicable to employees of the Company on the same terms
applicable to similarly situated senior executives of the company.


(vi)Expenses. Executive shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by Executive in accordance with the Company’s
policies.


3.Termination of Employment Due to Death or Disability. Executive’s employment
shall terminate automatically upon Executive’s death. If the Company determines
in good faith that the Executive becomes Disabled during the Employment Period
(pursuant to the definition of Disabled set forth below), it may give to
Executive written notice in accordance with Section 7(b) of this Agreement of
its intention to terminate Executive’s employment. In such event, Executive’s
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by Executive (the “Disability Effective Date”) unless,
within the 30 days after such receipt, Executive returns to full-time
performance of Executive’s duties. For purposes of this Agreement, “Disabled”
shall mean the absence of Executive from Executive’s duties with




--------------------------------------------------------------------------------




the Company on a full-time basis for 90 business days within a one-year period
as a result of incapacity due to mental or physical illness that is determined
to be permanent by a physician selected by the Company or its insurers and
reasonably acceptable to Executive or Executive’s legal representative.


4.Severance. In the event Executive is terminated by the Company without cause,
the Company will pay to Executive severance in an aggregate amount equal to
eighteen (18) months of Executive’s Base Salary (as in effect on the date of
termination of employment). For purposes of this section, “cause” includes
failure to correct underperformance after written notification from the CEO or
Board of Directors of the Company (the “Board”), illegal and/or fraudulent
conduct, conviction of a felony, a determination that Executive’s involvement
with the Company would have a negative impact on the Company’s ability to
receive or retain any necessary licenses, willful or material misrepresentation
to the Company, or refusal to take any action as reasonably directed by the
Board or any individual acting on behalf of or at the direction of the Board.
The determination of whether cause exists shall be made by the Board in its sole
discretion. Payment of severance pursuant to this section is conditioned and
contingent upon (i) the execution and delivery, within 60 days of Executive’s
termination of employment, by Executive of a waiver and general release in form
and substance reasonably satisfactory to the Company that has become irrevocable
in accordance with its terms and (ii) Executive’s continued compliance with the
terms of this Agreement. Severance payments will be made in substantially equal
installments consistent with the Company’s payroll practices during the
twelve-month period following termination of employment, provided that no
payments shall be made until the first payroll date following the effective date
of such waiver and general release.


5.Restrictive Covenants.


(a)Confidentiality; Work Product. During Executive’s employment with the Company
and its subsidiaries and thereafter, Executive will not divulge, transmit or
otherwise disclose (except as legally compelled by court order), directly or
indirectly, any confidential knowledge or information with respect to the
operations, finances, organization or employees of the Company or its affiliates
or with respect to trade secret, intellectual property, confidential processes,
services, techniques, customers or plans with respect to the Company and its
affiliates, and Executive will not use, directly or indirectly, any confidential
or trade secret information of the Company and its affiliates for the benefit of
anyone other than the Company or its affiliates; provided, however, that
Executive’s employment by a subsequent employer while Executive still has
knowledge of any such confidential or trade secret information shall not
constitute a breach of this provision so long as Executive does not disclose the
same to any third party. All new processes, techniques, know-how, inventions,
plans, products, patents and devices developed, made or invented by Executive,
alone or with others, while an employee of the Company and its subsidiaries that
are related to the business of the Company or its affiliates shall be and become
the sole property of the Company, and Executive hereby assigns any and all
rights therein or thereto to the Company. All files, records, correspondence,
memoranda, notes or other documents (including, without limitation, those in
computer-readable form) or property relating or belonging to the Company and its
affiliates, whether prepared by Executive or otherwise coming into his
possession in the course of the performance of his services, shall be the
exclusive property of the Company and shall be delivered to the Company and not
retained by Executive (including, without limitation, any copies thereof) upon
termination of employment for any reason whatsoever.


(b)Noncompetition. While employed by the Company and its subsidiaries and for a
period of twenty-four (24) months thereafter (the “Restricted Period”),
Executive shall not directly or indirectly, own, manage, operate, control,
consult with, be employed by, participate in the ownership, management,
operation or control of, or otherwise render services to or engage in, any
business that engages in any line of business conducted by the Company and its
subsidiaries during the Covered Period (defined below) within




--------------------------------------------------------------------------------




any jurisdiction or marketing area in which the Company or any of its
subsidiaries is doing business or has invested and established good will in
demonstrating an intent to do business during the Covered Period (a “Competitive
Business”); provided that Executive’s ownership of securities of 2% or less of
any publicly traded class of securities of a public company shall not violate
this Section 5(b). The “Covered Period” shall mean the period beginning as of
the Effective Date and ending as of the end of the sixth month following the
termination of the Executive’s employment for any reason.


(c)Nonsolicitation. During the Restricted Period, Executive shall not, directly
or indirectly, (i) solicit for employment any individual who is then an employee
of the Company or its subsidiaries or who was an employee of the Company or its
subsidiaries within the 12 months prior to the termination of Executive’s
employment (a “Covered Employee”), or (ii) contract for, hire or employ any
Covered Employee earning at least $100,000 in annualized base compensation as of
the Covered Employee’s most recent date of employment with the Company. During
the Restricted Period, the Executive shall also not take any action that could
reasonably be expected to have the effect of encouraging or inducing any
employee, representative, officer or director of the Company or any of its
subsidiaries to cease his or her relationship with the Company or any of its
subsidiaries for any reason. In addition, during the Restricted Period, the
Executive shall not, with respect to providing services in a Competitive
Business, solicit for business or accept the business of, any person or entity
who is, or was at any time within the 12 months prior to the termination of
Executive’s employment, a customer of the business conducted by the Company (or
potential customer with whom the Company had initiated contact) or its
affiliates.


(d)Nondisparagement. At all times during Executive’s employment and thereafter,
Executive shall refrain from all conduct, verbal or otherwise, that disparages
or damages the reputation, goodwill, or standing in the community of Apollo
Management VIII, LP (“Apollo”), the Company or any of their respective
affiliates; and at all times during Executive’s employment and thereafter, the
Company and its subsidiaries will, subject to requirements of law, refrain from
all conduct, verbal or otherwise, that disparages or damages the reputation,
goodwill, or standing in the community of Executive.


(e)Representations. Executive represents to the Company and its affiliates that,
in fulfilling his duties or responsibilities to the Company and its affiliates
or for any other reason, he will not disclose or disseminate any information
from any of his former employers that would be considered by such former
employers to be confidential information. In addition, he represents that,
except as previously disclosed to AGS in writing, he is not subject to any
covenant not to compete that would limit his ability to fulfill his duties and
responsibilities hereunder.


(f)Remedies. The parties agree that the provisions of Sections 5(a), 5(b), 5(c)
and 5(d) (the “Covenants”) have been specifically negotiated by sophisticated
commercial parties and agree that all such provisions are reasonable under the
circumstances of the activities contemplated by this Agreement. Executive
acknowledges and agrees that the Covenants are reasonable in light of all of the
circumstances, are sufficiently limited to protect the legitimate interests of
the Company and its affiliates, impose no undue hardship on Executive, and are
not injurious to the public, and further acknowledges and agrees that
Executive’s breach of the Covenants will cause the Company irreparable harm,
which cannot be adequately compensated by money damages, and that if the Company
elects to prevent Executive from breaching such provisions by obtaining an
injunction against Executive, there is a reasonable probability of the Company’s
eventual success on the merits. Accordingly, notwithstanding Section 7(a) of
this Agreement, Executive consents and agrees that if the Executive commits any
such breach or threatens to commit any breach, the Company shall be entitled to
temporary and permanent injunctive relief from a court of competent
jurisdiction, without posting any bond or other security and without the
necessity of proof of actual damage, in addition to, and not in lieu of, such
other remedies as may be available to the Company for such breach, including




--------------------------------------------------------------------------------




the recovery of money damages. In the event that the Covenants shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, they shall be interpreted to extend only over the maximum period of
time for which they may be enforceable and/or over the maximum geographical area
as to which they may be enforceable and/or to the maximum extent in all other
respects as to which they may be enforceable, all as determined by such court in
such action.


(g)Survival. The provisions of this Section 5 shall survive termination of
employment for any reason.


6.Successors. This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law,
or otherwise.


7.Miscellaneous.


(a)Governing Law and Dispute Resolution. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada, without reference
to principles of conflict of laws. Subject to Section 5(f) of this Agreement,
Executive specifically agrees and consents that any controversy or claim arising
out of or relating to this Agreement shall be settled by final, binding and
nonappealable arbitration in Las Vegas, Nevada. Subject to the following
provisions, any such arbitration shall be conducted in accordance with the rules
of the American Arbitration Association then in effect. Any award entered by the
arbitrators shall be final, binding and nonappealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction. This arbitration provision shall be specifically
enforceable. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement.


(b)Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, or by electronic mail
addressed as follows:


If to the Executive: To the most recent address on file with the Company.
If to the Company, to:


AGS, LLC
ATTN: LEGAL DEPARTMENT
5475 S. Decatur Blvd. Ste. 100
Las Vegas, NV 89118




--------------------------------------------------------------------------------




Email: legal@playags.com
Attention: Vic Gallo


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c)Tax Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.


(d)Section 409A. It is intended that payments and benefits made or provided
under this Agreement shall comply with Section 409A or an exemption thereto. For
purposes of the limitations on nonqualified deferred compensation under
Section 409A, each payment of compensation under this Agreement shall be treated
as a separate payment of compensation for purposes of applying the exclusion
under Section 409A for short-term deferral amounts, the separation pay exception
or any other exception or exclusion under Section 409A. All payments to be made
upon a termination of employment under this Agreement may only be made upon a
“separation from service” under Section 409A to the extent necessary in order to
avoid the imposition of penalty taxes on the Executive pursuant to Section 409A.
In no event may the Executive, directly or indirectly, designate the calendar
year of any payment under this Agreement. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A shall be made in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement); (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (iii) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit. Without limiting the generality
of the foregoing, to the extent required in order to comply with Section 409A,
amounts and benefits to be paid or provided under Section 4 of this Agreement
during the period between the Executive’s termination of service with the
Company and the six-month anniversary thereof, shall be paid or provided to the
Executive on the first business day after the date that is six months following
the date of such termination.


(e)Entire Agreement; Amendment. This Agreement constitutes the entire agreement
and understanding between the Company and Executive with respect to the subject
matter hereof and supersedes all prior agreements and understandings (whether
written or oral), between Executive and the Company or its affiliates, relating
to such subject matter (including, without limitation, Executive's prior
employment agreement dated as of November 6, 2012). This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.


[Signature Page Follows]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


AGS, LLC
By: AGS Capital, LLC
its Sole Member and Manager


By:
/s/ David Lopez
Name:
David Lopez
Title:
Chief Executive officer

EXECUTIVE
/s/ Sigmund Lee
Sigmund Lee









